Citation Nr: 1001785	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-20 627	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral derangement.

2.  Entitlement to a rating in excess of 10 percent for a left 
shoulder disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 1987 
and from March 1990 to March 1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted a 20 percent evaluation for lumbosacral 
derangement, effective April 23, 2003, denied a higher rating for 
a left shoulder disability and denied service connection for a 
cervical spine condition and hypertension.

In November 2004, the Veteran filed a notice of disagreement as 
to the RO the issues of entitlement to service connection for a 
right shoulder disability, hypertension, and cervical spine 
condition, as well as with the issues of a higher evaluation for 
lumbosacral derangement and a left shoulder disability.  The RO 
issued a Statement of a Case for these issues.  The Veteran 
perfected his appeal in a June 2006 Form 9.  Service connection 
for degenerative arthritis of the right shoulder was granted in a 
March 2009 RO decision.  Therefore this issue is no longer before 
the Board.  

In November 2009, the Veteran stated that he wished to withdraw 
all appeals before the Board except for his appeal for an earlier 
effective date for posttraumatic stress disorder (PTSD).  The 
issue of an earlier effective date for the grant of service 
connection for PTSD is not before the Board at this time.  It is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 
1987 to June 1987 and from March 1990 to March 1995.  

2.	On November 19, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant and his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant and his authorized representative, have 
withdrawn this appeal and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


